Case: 13-10592      Document: 00512435002         Page: 1    Date Filed: 11/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 13-10592                                     FILED
                                  Summary Calendar                           November 8, 2013
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAFAYETTE SHEPPARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:10-CR-6-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Lafayette Sheppard, federal prisoner # 41284-177,
appeals the denial of his motion to reconsider the denial of a 18 U.S.C. §
3582(c)(2) motion to reduce his sentence.               Sheppard pleaded guilty to
possession with intent to distribute 50 grams or more of cocaine base and to
aiding and abetting. He was sentenced to 327 months of imprisonment and
five years of supervised release. Sheppard contends that he is eligible for a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10592     Document: 00512435002      Page: 2   Date Filed: 11/08/2013


                                    13-10592

sentence reduction under Amendment 750, which implemented the Fair
Sentencing Act (FSA) and revised the Guidelines applicable to offenses
involving cocaine base. Sheppard cites the Supreme Court’s decision in Dorsey
v. United States, 132 S. Ct. 2321 (2012), in support of his argument.
      As Sheppard’s motion to reconsider was filed more than 14 days
following the district court’s ruling on his § 3582(c)(2) motion, that court lacked
jurisdiction to hear that motion. See United States v. Miramontez, 995 F.2d
56, 58 n.2 (5th Cir. 1993); United States v. Cook, 670 F.2d 46, 48 (5th Cir. 1982).
Accordingly, the judgment denying reconsideration is AFFIRMED.




                                        2